  Case 1:15-cv-01089-MN Document 78 Filed 08/24/20 Page 1 of 4 PageID #: 994




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 SHAMSIDIN ALI a/k/a ROBERT                        )
 SAUNDERS,                                         )
                                                   )
                        Plaintiff,                 )
                                                   )
                 v.                                ) C.A. No. 15-1089 (MN)
                                                   )
 COMMISSIONER ROBERT COUPE, et al.,                )
                                                   )
                        Defendants.                )

                                     MEMORANDUM ORDER

       At Wilmington this 24th day of August 2020, having considered this matter for the limited

purpose of whether Plaintiff is entitled to relief under Federal Rules of Appellate Procedure 4(a)(5)

or 4(a)(6) as directed by the United States Court of Appeals for the Third Circuit;

       1.      On December 17, 2019, the Court granted Defendants’ motion for summary

judgment and enter judgment in favor of Defendants and against Plaintiff. (D.I. 69, 70, 71). The

Memorandum Opinion, Order, and Judgment were mailed to Plaintiff that day and returned to the

Court as undeliverable on January 14, 2020. (D.I. 72). On January 21, 2020, counsel for

Defendants advised the Court that the mailing had been returned because it was addressed to

Plaintiff’s alias and the prison mailroom could not identify Plaintiff as the correct person to receive

the letter. (D.I. 73). Defense counsel advised that once he discovered the prison system had

failed to list Plaintiff’s alias name, the issue was corrected. (Id.). Defense counsel then asked

prison staff to hand-deliver all documents that were returned as undeliverable and Plaintiff

received copies of the December 17, 2019 Memorandum Opinion, Order, and Judgment on

January 17, 2020 as evidenced by Plaintiff’s signed receipt. (D.I. 73). Plaintiff filed a notice of

appeal on January 24, 2020, Shamsidin v. Delaware Department of Correction, No. 20-1173
  Case 1:15-cv-01089-MN Document 78 Filed 08/24/20 Page 2 of 4 PageID #: 995




(3d Cir.). In the notice, Plaintiff explains he did not receive the December 17, 2019 order until

January 17, 2020. In addition, Plaintiff attached defense counsel’s explanation letter regarding

service and delivery of the December 2019 Memorandum Opinion, Order and Judgment.

(D.I. 74). The Court construes the notice of appeal with the attached letter as a combined notice

of appeal and motion to extend the time to appeal.

       2.      On August 12, 2020, after noting that it may hear appeals only if they are timely

filed, the United States Court of Appeals for the Third Circuit remanded this matter for the limited

purpose of whether Plaintiff is entitled to relief under Federal Rules of Appellate Procedure 4(a)(5)

or 4(a)(6). Rule 26(b)(1) of the Federal Rules of Appellate Procedure provides that a court may

extend the time to file a notice of appeal only as authorized under Fed. R. App. P. 4. Rule 4

includes two subsections that are potentially relevant: Rule 4(a)(5) and Rule 4(a)(6).

       3.      Under Rule 4(a)(5), the Court can extend the time if the Plaintiff moves within 30

days after the expiration of the time to appeal and shows good cause or excusable neglect.

See Rule 4(a)(5). Under Rule 4(a)(6), the Court can reopen the time to appeal if Plaintiff did not

receive notice of the judgment and Plaintiff filed a motion within 180 days after the judgment is

entered or within 14 days of receipt.

       4.      The Court turns to Rule 4(a)(5). As to the time requirement, the Court issued its

Order granting Defendants’ motion for summary judgment on December 17, 2019. Plaintiff’s

time to appeal expired on January 16, 2020. See Fed. R. App. P. 4(a)(1)(A). Under Rule

4(a)(5)(A)(i), Plaintiff had another 30 days, until February 17, 2020, to file a timely Rule 4(a)(5)




                                                 2
    Case 1:15-cv-01089-MN Document 78 Filed 08/24/20 Page 3 of 4 PageID #: 996




motion. 1 He timely filed his combined notice of appeal and motion to extend the time to appeal

on January 24, 2020.

        5.     Under Rule 4(a)(5)(A)(ii), the Court must also determine whether Plaintiff has

demonstrated excusable neglect or good cause. Factors to consider in determining whether

excusable neglect exists include: (1) the danger of prejudice to the nonmovant; (2) the length of

the delay and its potential impact on judicial proceedings; (3) the reason for the delay, including

whether it was within the reasonable control of the movant; and (4) whether the movant acted in

good faith. See In re Diet Drugs Product Liability Litigation, 401 F.3d 143, 153-54 (3d Cir. 2005)

(citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395-97 (1993)).

As for determining if there is good cause to grant an extension, the “good cause standard applies

in situations in which there is no fault – excusable or otherwise. In such situations, the need for

an extension is usually occasioned by something that is not within the control of the movant.”

Fed. R. App. P. 4(a)(5)(A)(ii) Advisory Committee Note (2002 amendments).

        6.     The Court concludes that there is good cause for granting an extension, and that

excusable neglect has been shown as the Pioneer factors weigh in favor of granting Plaintiff’s

motion. More specifically, any delay is not attributable to Plaintiff. He had no control over the

undeliverable mail, and once he was hand delivered the December 17, 2019 Memorandum

Opinion, Order, and Judgment, he made a good faith effort in filing his combined notice of appeal

and motion without delay.       Also, nothing indicates that Defendants will be prejudiced by

permitting Plaintiff to file a late notice of appeal. Finally, denying the motion would produce a

harsh result for Plaintiff, who again, had no control over the delay. Therefore, the Court will grant



1
        The exact date fell on a weekend, Saturday, February 15, 2020, and thus Plaintiff had until
        Tuesday, February 18, 2020 to file the motion (Monday, February 17, 2020 was a Federal
        Holiday).


                                                 3
 Case 1:15-cv-01089-MN Document 78 Filed 08/24/20 Page 4 of 4 PageID #: 997




the motion for an extension of time to file a notice of appeal. Because it is appropriate to grant

Plaintiff’s motion to extend the time to appeal under Rule 4(a)(5), the Court finds it unnecessary

to determine whether relief is also appropriate under Rule 4(a)(6).

       THEREFORE, IT IS HEREBY ORDERED that:

       1.      The motion for an extension of time appeal (D.I. 74) is GRANTED.

       2.      Plaintiff may file a Notice of Appeal to the United States Court of Appeals for the

Third Circuit within fourteen (14) days after entry of this Order. See Fed. R. App. P. 4(a)(5)(C).



                                                     The Honorable Maryellen Noreika
                                                     United States District Judge




                                                4
